Case: 4:20-cr-00123-SEP Doc. #: 39 Filed: 10/29/20 Page: 1 of 2 PageID #: 72




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

UNITED STATES OF AMERICA,           )
           Plaintiff                )
                                    )       Cause No.     4:20CR123-1 ERW
       vs.                          )
                                    )
                                    )
AYITTEY FARID,                      )
           Defendant                )
                                    )

                       DEFENDANT’S MOTION FOR VARIANCE

       Comes now the defendant, by and through his attorney, Thomas Peterson

#67188MO, and requests this Honorable Court grant the defendant a downward

variance pursuant to Title 18, U.S.C. Section 3553(a), and in support thereof states:

       The defendant is 27 years old and has never received a period of

confinement in State or Federal prison. Defendant’s criminal history shows four

convictions that have all been sentences of terms of probation. Three of those terms

of probation we completed successfully. The fourth he is pending revocation. None

of the defendant’s criminal history involve the use of a weapon.

       As seen by the letters filed with the Court, defendant has strong support in

the community and a law-abiding, law-respecting family. This support has no doubt

helped defendant with his successful completions of probation in the past.

Defendant has had mental health and substance abuse issues over the past 6 or 7

years and began using marijuana at the age of 16. In 2012 defendant was shot in the

shoulder, and in the instant offense defendant suffered a self-inflicted, but

accidental, gunshot wound to his leg.
Case: 4:20-cr-00123-SEP Doc. #: 39 Filed: 10/29/20 Page: 2 of 2 PageID #: 73




       Defendant has shown in the past a respect for the court and a willingness to

complete and follow mandated programs. He has strong family and community ties,

however, suffers from mental health and substance abuse issues.

       In view of the above factors, the defendant requests this Honorable Court

grant him a downward variance.



                                                     Respectfully submitted,


                                                     /s/ Thomas Peterson
                                                     Thomas Peterson#67188MO
                                                     Niehoff & Hufty, LLC.
                                                     818 Lafayette
                                                     St. Louis, MO 63104
                                                     314-795-3973

                                  Certificate of Service
      I do hereby certify that a copy of the foregoing was served on all parties this
October 29, 2020 via the ECF filing system.


                                                     /s/ Thomas Peterson
